                 Case 2:20-mj-00984-VCF Document 9 Filed 05/04/21 Page 3 of 3


                                                                                             May 4, 2021
1                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2

3
     UNITED STATES OF AMERICA,                                Case No. 2:20-mj-984-VCF
4
                     Plaintiff,                               Order Continuing Bench Trial
5
            v.
6
     DANNY NUSSBAUM,
7
                     Defendant.
8

9

10          Based on the pending stipulation of counsel, and good cause appearing therefore,

11          IT IS HEREBY ORDERED that the bench trial in the above-captioned matter

12   currently scheduled for May 5, 2021, at the hour of 9:00 a.m. be vacated and continued to
     June 9, 2021 at 9:00 am in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.
13                                                  , at the hour of 9:00 a.m.

14

15
                                         4th
16                   DATED this                        day of May, 2021.

17

18

19

20

21
                                     UNITED STATES MAGISTRATE JUDGE
22

23

24


                                                         3
